Exhibit SECURITIES ESCROW AGREEMENT This SECURITIES ESCROW AGREEMENT (this “Agreement”), dated as of April 22, 2010 by and among Silver Pearl Enterprises, Inc., a Nevada corporation (the “Company”), , as representative of the Purchasers (the “Purchaser Representative”), Delight Reward Limited, a British Virgin Islands corporation (individually the “Principal Stockholder”), and Anslow & Jaclin, LLP (the “Escrow Agent”).Capitalized terms used but not defined herein shall have the meanings set forth in the Purchase Agreement (as defined below). WITNESSETH: WHEREAS, the Company intends to consummate a private placement transaction with certain accredited investors, non U.S. persons and/or qualified institutional buyers (the “Purchasers”), whereby the Company will issue units (the “Units”), each consisting of (i) nine (9)shares of the Company’s 6% Series A
